—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Milano, J.), dated February 14, 2000, which granted the motion of the defendant Cytopath Biopsy Lab, Inc., to change the. venue of the action from Queens County to Westchester County.
Ordered that the order is reversed, on the law, with costs payable by the respondent, the motion is denied] and the Clerk of the Supreme Court, Westchester County, is directed to deliver to the Clerk of the Supreme Court, Queens County, all papers filed, in this action and certified copies of all minutes and entries (see, CPLR 511 [d]).
The Supreme Court erred in granting the motion of the defendant Cytopath Biopsy Lab, Inc., to change the venue of the action from Queens County to Westchester County on the ground that none of the parties reside in Queens County (see, CPLR 510 [1]). The plaintiffs properly placed the venue of this action in Queens County since that is where the defendant Jeffrey K. Klingenstein, s/h/a Jeffrey K. Klinginstein, had his principal office and where the alleged malpractice occurred (see, CPLR 503 [d]; cf., Venuti v Novelli, 179 AD2d 477; Friedman v Law, 60 AD2d 832; Harrington v Cramer, 129 Misc 2d 489). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.